Per Curiam.
This case is before this court upon a writ of certiorari. The writ brings up for review the action of the board of adjustment of the city of Elizabeth with reference to an application made by the prosecutor to the building inspector of the city of Elizabeth for a permit to erect a building to be used for store purposes in a district zoned as a residential zone. It is a companion ease to number 270 of the January term, 1928, where the facts have been more fully set out.
The prosecutor relies upon the case of Ignaciunas v. Risley, 98 N. J. L. 712, and the cases which followed this case. Since these decisions were rendered the constitutional amend*692ment with reference to zoning has been adopted and the legislature has exercised the power conferred upon it by the constitutional amendment to legislate on this subject. The effect of the constitutional amendment and the legislation enacted in pursuance thereof has been fully considered by this court in the case of Koplin v. Village of South Orange, 6 N. J. Mis. R. 489. There is nothing in the facts in the present case, as set forth in the stipulation contained in the record, which makes the application of the present laws and ordinance unreasonable. The action of the board of adjustment is, accordingly, affirmed, and the writ of certiorari dismissed.